Citation Nr: 1742890	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to TDIU.  

In November 2009, the Board remanded this issue for further development.

In August 2014, the Veteran testified before a Decision Review Officer.
A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected asbestosis prevents him from securing and maintaining substantially gainful employment.  The record indicates that the Veteran last worked as a coal miner in 2005, and he had consistently worked in that type of job for 31 years. 

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

The Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a) as his service-connected asbestosis is rated as noncompensable.  Nevertheless, entitlement to TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §  4.16(b).

Regarding his education, in a July 2009 VA Form 21-8940, the Veteran reported having completed high school.  

A March 2006 medical assessment completed by the Veteran's private doctor indicates that the Veteran could only perform minimal tasks, was severely limited by shortness of breath, and had difficulty working in extreme temperatures.

The Veteran submitted to a VA examination in October 2009, which shows that he reportedly retired because he became short of breath at work when bending and was too fatigued to work required overtime.  He denied any periods of incapacitation, and reported doing some yard work with a push mower.

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected asbestosis has interfered with his ability to maintain or obtain substantially gainful employment of the type he has previously done.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of Compensation Service in accordance with 38 C.F.R. 
§ 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director of Compensation Service the matter of whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2. If the claim for TDIU remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




